Citation Nr: 0609046	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
Hepatitis C.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from December 1971 
to December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Louis, Missouri, Regional Office (RO).

In September 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board notes that in January 2006 it received a duplicate 
copy of a letter from the veteran's employer that was dated 
and received by the RO in September 2005.  Given that the RO 
has previously considered this evidence, a waiver of RO 
consideration is not necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran's appeal arises from the initial rating assigned 
after a grant of service connection in December 2002.  
Although the RO issued a letter in November 2002 with respect 
to establishing his service-connection claim, the veteran has 
not been provided with notice of the type of evidence 
necessary to establish an increased disability rating or 
effective date for the disabilities on appeal.  On remand, 
the RO should issue a letter to the veteran notifying him of 
the type of evidence necessary to establish an increased 
disability rating or effective date for the disabilities on 
appeal.

The Board further notes that the veteran was last examined in 
2003 for his service-connected Hepatitis C.

During the September 2005 hearing before the undersigned, the 
veteran indicated that his service-connected hepatitis C had 
worsened since the last examination in 2003.  Specifically, 
he indicated the presence of symptomatology that might 
support an increased evaluation.  His representative 
specifically requested that the veteran be afforded a new VA 
examination.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Also at the September 2005 hearing, the veteran stated that 
he has received VA care for his hepatitis C more recently 
than is documented in the claim file.  He also indicated that 
he was scheduled for treatment in October 2005.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should send the veteran a 
letter requesting him to provide any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to treatment or evaluation of 
his hepatitis C during the period of this 
claim or the identifying information and 
any necessary authorization to enable the 
RO to obtain such records on his behalf.   

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
hepatitis C.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  

The RO should ensure that the examiner 
provides all information required for 
rating purposes, to include identifying 
any liver damage, symptoms and functional 
impairment due to the disorder, and 
providing an assessment of the frequency 
and severity of any associated 
incapacitating episodes or episodes of 
fatigue, malaise, or anorexia.  

The complete claim file should be 
forwarded to the examiner noted above.

5.  RO should also undertake any other 
development it determines to be 
indicated.

6.  Then, RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond. The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

